DETAILED ACTION
	This action is responsive to 12/11/2020.
	Prior rejection of claims 15 and 22-24 under 35 U.S.C. § 112 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-13, 15-17, and 22-24, 26-27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cybart et al. (US Pub. 2008/0204418), hereinafter Cybart, in view of Kies et al. (2015/0324049), hereinafter Kies, Kim (US Pub. 2015/0277756), and Takisawa (US Pub. 2006/0109258).
Regarding claim 1, Cybart discloses a portable communication device (portable electronic device 100 (see fig. 1) or multimodal device 1800-see figs. 18-21) comprising: a translucent front housing portion (suitable materials for manufacturing cover layer 202 include clear or translucent plastic film-see [0056] and fig. 2) having a front wall and first side walls extending around a periphery of the translucent front housing portion (figs. 1-2 and 14-27 clearly show a portable electronic device having a front and rear housing); a back housing portion coupled to the front housing portion, wherein the back housing portion includes a back wall and second side walls extending around a periphery of the back housing portion, wherein the front wall, the back wall, and the first and second side walls together define an interior enclosure (as clearly shown in figs. 1-27, the device has a front translucent housing for selectively displaying information according to the mode of operation (see [0110]), and a rear housing that together form an enclosure for housing internal components of the portable display device (see fig. 2)); a printed circuit board positioned underneath the front wall of the translucent front housing portion in front of the back wall of the back housing portion and within the interior enclosure (substrate layer 207 is provided to carry various control circuits and drivers for the layers of the display-see figs. 2 and 11, also [0066] and [0097]); a power source positioned within the interior enclosure (a portable electronic device inherently has a power source, and, for example, [0039] discloses power source circuits, low power mode to extend life of battery (see [0122)); a display mounted on the printed circuit board and within the enclosure (a high resolution display (101, 209)-see figs. 1-3 and [0097]); a capacitive touch sensing interface mounted on the printed circuit board and within the interior enclosure (i.e., the keypad region 106 is a section of the cover layer 202 where user actuation targets, keys, and buttons are be presented (see fig. 2 and [0056]) …a capacitive sensor 203 is located below the keypad region 106-see fig. 2 and [0054]), wherein the display is mounted directly above and adjacent to the capacitive touch sensing interface on the printed circuit board (see, for example, figs. 1-2, wherein the display (101, 209) is mounted directly “above” and adjacent to the low-resolution display 102 (capacitive touch sensing interface)-“directly above” is interpreted with respect to fig. 2 and [0013] of the specification of the instant application); a speaker mounted on the printed circuit board and within the interior enclosure (see, for example, figs. 22  and 26 with corresponding description in [0125]-[0126] and [0130], which further discloses music/video playback mode. A music/video playback mode inherently involves a speaker mounted within the display device); a proximity sensor mounted on the printed circuit board above the display and within the interior enclosure (see [0040], [0047], [0084]-[0085], and [0106]-[0107], wherein it is further disclosed that the capacitive sensor 203 also functions to detect of an object coming in close proximity with (or touching) the front surface of the portable device 100), wherein the proximity sensor is configured to sense whether the portable communication device is within a predetermined distance away from an object (a capacitive sensor layer is disposed beneath the cover layer … and is configured to be a “proximity detector” to detect the presence of an object, such as a user’s finger, near to or touching the user interface (see [0040])  … device transitioning power modes, which may include shutting down high resolution display 209 when proximity sensor detects an object such as a user’s face within a predetermined distance of the high resolution display 209-see [0122]); an activation button disposed along an interface between the translucent front housing portion and the back housing portion (activation mode of exemplary multimodal device 1800 may be changed by a device event, such event include actuation of dedicated buttons 2103 that may be disposed on the sides of the device. As shown in figs. 16-27, the dedicated buttons are disposed on the sides of the portable electronic device, which marks an interface between the translucent front housing and the rear housing); and an electronic processor disposed within the interior enclosure and electrically coupled to the display, the capacitive touch sensing interface, the speaker, the proximity sensor, and the activation button (substrate layer 207 is provided to carry the various control circuits and drivers for the layers of the display … the substrate layer 207 includes a connector 214 for coupling to other electrical components within the device 100. The substrate layer includes … processors, and associated circuitry to control the operation of the display-see figs. 2, 11, [0066], 0097], and [0102]-[0103]).
Cybart, in for example, figs. 2, 12, and 14 with corresponding description in [0054], [0068], [0081], [0098]-[0099], and [0103], further disclose a tactile feedback layer 208 that may include a transducer (e.g., transducer 315-see figs. 3 and 12) for tactile feedback. In one embodiment, the transducer is a piezoelectric transducer configured to apply a mechanical “pop” to the user interface 200 (see [0068]).
Cybart does not appear to specifically disclose activating a vibrator motor coupled to an electronic processor (i.e., whether the piezoelectric transducer is a vibrator or can be configured to vibrate). 
However, haptic feedback based on vibration of a motor is common known in the art as taught by Kies (see, for example, fig. 6 and [0063], which teaches a vibration motor 634 coupled to processor(s) 610 via a bus 605, wherein, for example, if a user touches a key on a virtual keyboard displayed on a mobile device screen, an action detection module 304 may determine the user’s action as an event for purposes of providing haptic feedback … a haptic feedback module 306 of the mobile device 100 may employ hardware components, such as the vibration motor 634, … for providing haptic feedback (see [0063] and also [0048]-[0051])).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate haptic feedback using a vibration motor with the invention of Cybart, as taught by Kies, as a simple substitution of one known element (a piezoelectric transducer configured to apply a mechanical “pop”) for another (a piezoelectric transducer configured to vibrate) to obtain predictable results.
Cybart utilizes the capacitive sensor 203 for both touch and proximity detection. Therefore, Cybart in view of Kies does not appear to expressly teach wherein the proximity sensor is a separate component from the capacitive touch sensing interface.
Kim is relied upon to teach wherein the proximity sensor is a separate component from the capacitive touch sensing interface (see fig. 1A, wherein device 100 includes a display 151 implemented as a touchscreen display (see [0038] and [0047]) and a separate proximity sensor 141 within a sensing unit 140 (see [0042] and [0050]-[0051])).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate a proximity sensor technology different from the capacitive sensor with the inventions of Cybart and Kies, as taught by Kim, since the proximity sensor 141 may have a lifetime longer than a contact sensor (touch sensor) and may thus have a wide application in the mobile terminal 100 (see [0050]).

However, it is commonly known that modern portable electronic devices (mobile phones, PDAs, tablets, etc.) have headphone connection terminals for connecting headphone devices that allows audio signals to be outputted directly to the ear of a user as opposed to a device speaker, for example, as taught by Takisawa (see, for example, fig. 1, which shows a portable music player having a display section 6 and an operation input section 7, and, for example, fig. 8, which shows an audio output section 55 having a headphone connection terminal 9, wherein the audio output section 55 is connected to a CPU 51 (electronic processor). The specification location of the headphone connection terminal 9 in a display housing is a design choice and well within the confines of an artisan in the field of endeavor).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate a headphone terminal with the inventions of Cybart and Kies, as taught by Takisawa, which constitutes combining prior art elements according to known methods to yield predictable results. 
Regarding claim 2, Cybart discloses wherein the electronic processor is configured to operate in at least one of a group consisting of non-active mode (i.e., opaque state or inactive state (see [0041]-[0044], [0090] and fig. 7) and an active mode (i.e., a translucent (active) state-see [0041], [0061]-[0062], [0091]-[0093] and fig. 8), wherein in the non-active mode, lighting of the display and the capacitive touch sensing interface is deactivated (see fig. 7 and [0090]), and wherein in the active mode, the display and the capacitive touch sensing interface generate light (see fig. 8 and [0091]-[0093], wherein in the translucent state, optical shutters (801-804) transition from opaque state to translucent state, and control circuitry in substrate layer 207 activate each shutter 801-804 to transition from opaque state to a user translucent (i.e., user actuation) state-see [0093]).
Regarding claim 3, Cybart discloses wherein the electronic processor is configured to switch to the active mode when the activation button is pressed (see fig. 21 and corresponding description in [0124], which further discloses that active mode of exemplary multimodal device 1800 may be changed by a device event. Such events include the actuation of dedicated buttons 2103 that may be disposed on the sides of the device).
Regarding claim 4, Cybart discloses wherein when the electronic processor is in the active mode, the portable communication device generates at least one of a text, a symbol, or a graphic on the display (see, for example, fig. 1 and [0051]-high-resolution display 101 … configured to present device information to the user … the term “high resolution” is used herein to mean a display suitable for presentation of text, information, and graphics on a mobile device with sufficient granularity as to be easily switched between graphics or text).
Regarding claim 5, Cybart discloses wherein when the electronic processor is in the active mode, the portable communication device generates at least one of a control symbol, a control text, or a control graphic on the capacitive touch sensing interface (i.e., a dynamic keypad interface capable of selectively presenting and optionally illuminating various keypad configurations to simply the overall user input device (see [0042]), for example, see fig. 1 and [0050], wherein a scroll wheel or devices other than a wheel, including strips and other shaped surfaces may be selectively actuated to allow a user to scroll through a list, for example, navigate through songs in a music player-see also music player mode (fig. 22 and [0125]-[0126]), gaming mode (fig. 23 and [0127]), and photo or video capture mode (see fig. 24 and [0128])).
Regarding claim 6, Cybart discloses wherein the capacitive touch sensing interface includes a backlight assembly that lights up the at least one of the control symbol, the control text, or the control graphic (see fig. 2, [0054], [0063], [0077]-[0079] also fig. 8-Electroluminescent device 205 serves as a backlight).  
Regarding claim 7, Cybart discloses wherein the activation button is a toggle button, and wherein the electronic processor is configured to change at least one of a text, a symbol, or a graphic on the display based on activation of the toggle button (see, for example, fig. 21 and [0124], wherein it is disclosed that active mode of multimodal device 1800 may be changed by a device event such as actuation of dedicated buttons 2103, and, for example, figs. 22-27 with corresponding description in [0125]-[0131], which illustrate exemplary modes of operation of the multimodal device 1800).
Regarding claim 8, Cybart discloses wherein the electronic processor is configured to light up a control symbol, control text, or control graphic on the capacitive touch sensing interface (see figs. 7-8, wherein fig. 7 represents opaque (inactive) state and fig. 8 represents translucent (or active) state, wherein the active state may be changed by a device event such as actuation of dedicated buttons 2103 (see fig. 21 and [0124])), and wherein once the activation button has been pressed, the electronic processor is configured to cause dimming of the one control symbol, control text, or control graphic and to light up a different control symbol, control text, or control graphic on the capacitive touch sensing interface (see, for example figs. 7 and 18-27, wherein different symbols, graphics or controls can be selectively displayed, wherein in the exemplary multimodal device 1800 (see figs. 18-27), change of a device event may include actuation of dedicated buttons 2103-see [0124]-[0131]).
Cybart does not appear to expressly disclose and wherein the electronic processor is configured to control haptic feedback through vibration of a vibrator motor of the vibrator and audio feedback through the speaker once activation button has been pressed.
Kies is further relied upon to teach and wherein the electronic processor is configured to control haptic feedback through vibration of a vibrator motor of the vibrator (haptic feedback module 306 of mobile device 100 that may employ hardware components, such as the vibration moto 634 … of the mobile device 100, for providing haptic feedback-see figs. 3 and 6 with description in [0063]), and audio feedback through the speaker once activation button has been pressed (see, for example, [0051] and [0079]-mobile device 100 may play an audio phrase, via speaker 632, reciting “incoming call from John”). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate haptic feedback using a vibration motor and audio feedback through a speaker following a button press with the inventions of Cybart, Kim, and Takisawa, as taught by Kies, which constitutes combining prior art elements according to known methods to yield predictable results. 
Regarding claim 11, Cybart discloses wherein the back housing portion is opaque (rear housing is shown in figs. 14-15 and device is described as a portable device such as a mobile phone wherein only the front housing 202 is made of clear or translucent material (see [0056]), i.e., the rear housing is inherently opaque).
Regarding claim 12, Kies is further relied upon to teach wherein the vibrator includes a vibrator motor, wherein the electronic processor is configured to activate the vibrator motor when the activation button is pressed (see, for example, fig. 6 and [0063], which teaches a vibration motor 634, wherein, for example, if a user touches a key on a virtual keyboard displayed on a mobile device screen, an action detection module 304 may determine the user’s action as an event for purposes of providing haptic feedback … the mobile device 100 may employ hardware components, such as the vibrator motor 634 … for providing haptic feedback).  
Regarding claim 13, Cybart discloses wherein the electronic processor is configured to activate the speaker when the activation button is pressed (see [0124], wherein it is disclosed that exemplary multimodal device 1800 may be changed by a device event, wherein such events include actuation of dedicated buttons 2103, and, for example, figs. 22 and 26 with corresponding description in [0125]-[0126] and [0130], which further discloses music/video playback mode. A music/video playback mode inherently involves a speaker).
Regarding claim 15, Cybart discloses wherein the electronic processor is configured to operate in a at least one of a group consisting of a non-active mode (i.e., opaque state or inactive state (see [0041]-[0044], [0090] and fig. 7) and an active mode (i.e., a translucent (active) state-see [0041], [0061]-[0062], [0091]-[0093] and fig. 8), wherein in the non-active mode, lighting of the display and the capacitive touch sensing interface is deactivated (see fig. 19 with description in [0116]), and wherein in the active mode, the display and the capacitive touch sensing interface generate light, and wherein the electronic processor is configured to switch to the non-active mode if the electronic processor determines that the portable communication device is within a predetermined distance from the object based on information from the proximity sensor (see fig. 17 and [0107]-[0108], wherein it is further disclosed that the capacitive sensor may be configured to actuate the optical shutter (204) upon an object coming in close proximity with (or touching) the front surface of the portable electronic device 100. Wherein this occurs, control circuitry coupled to each of the capacitive sensor and the optical shutter may be configured to, when the segmented optical shutter device is in the opaque (non-active state) and the capacitive sensor detects the object, and cause at least one segment or window of the optical shutter to transition to the translucent state).
Regarding claim 16, Cybart discloses wherein the display includes at least one of a group consisting of a light emitting diode, an organic light-emitting diode, and a thin-film transistor (see, for example, fig. 9 and [0094]-[0095], wherein it is further disclosed that the display may be a segmented electroluminescent device).
Regarding claim 17, Cybart discloses wherein the capacitive touch sensing interface includes at least one of a group consisting of a light emitting diode, an organic light-emitting diode, and a thin-film transistor (see [0094]-[0095]-segmented electroluminescent device 900).  
Regarding claim 26, Cybart discloses wherein the front housing portion and the back housing portion are each comprised of plastic (see fig. 16 and [0105]-device 100 employs a thin, flexible plastic as cover layer (202)), and wherein the front housing portion is coupled to the back housing portion by one selected from a group consisting of adhesive, a snap-fit engagement, a frictional engagement, and fasteners (see, for example, fig. 15 and [0104], also [0070]-layers may be mechanical coupled together using a thin layer of clear (transparent), non-conductive adhesive).
Regarding claim 27, Cybart discloses wherein the electronic processor is configured to operate in a non-active mode and an active mode (i.e., first (opaque) state or second (translucent) state-see [0075]), wherein in the active mode the electronic processor is configured to generate light and light up both the display and the capacitive touch sensing interface (see fig. 8 and [0091]-[0093], wherein in the translucent state, optical shutters (801-804) transition from opaque state to translucent state, and control circuitry in substrate layer 207 activate each shutter 801-804 to transition from opaque state to a user translucent (i.e., user actuation) state-see [0093]), wherein the active mode includes different settings, and wherein in each setting, a different set of text, symbols, and/or graphics are configured to be shown on the display and a different set of control text, control symbols, and/or control graphics are configured to be shown on the capacitive touch sensing interface (i.e., a dynamic keypad interface capable of selectively presenting and optionally illuminating various keypad configurations to simply the overall user input device (see [0042]), for example, see fig. 1 and [0050], wherein a scroll wheel or devices other than a wheel, including strips and other shaped surfaces may be selectively actuated to allow a user to scroll through a list, for example, navigate through songs in a music player-see also music player mode (fig. 22 and [0125]-[0126]), gaming mode (fig. 23 and [0127]), and photo or video capture mode (see fig. 24 and [0128])), wherein in the non-active mode the lighting of the display and the capacitive touch sensing interface is configured to be deactivated (see, for example, fig. 7 and [0090]), and wherein the electronic processor is configured to switch to the non-active mode if the proximity sensor has sensed, and the electronic processor has determined, that the portable communication device is within the predetermined distance (see, for example, [0122], wherein it is further disclosed that when the exemplary multimodal device 1800 is, for example in a telephone or voice communication mode, and the device 1800 is held to the user’s head, the capacitive sensor (203) may detect the presence of the user’s face near the substantially planar user interface 2101. In such a scenario, and upon receiving a signal from control circuitry coupled to the capacitive sensor, the high resolution display 209 transitions to a low power mode, which may include shutting down the high resolution display 209. This occurs when the proximity sensor detects an object such as the user’s face within a predetermined distance of the high resolution display).
Regarding claim 30, Cybart in view of Kies, Kim, and Takisawa discloses wherein the electronic processor is configured such that in the active mode the capacitive touch sensing interface, the vibrator, and the speaker together provide visual, haptic, and audio feedback when the control text, control symbol, and/or control graphic on the capacitive touch sensing interface has been contacted (see Cybart, for example, figs. 1, 5, 8, and 16-27, wherein different controls are provided based on the different modes of operation, for example, radiotelephone mode, a navigational mode, a gaming mode, a music player mode, a video player mode, a picture display mode, a text capture mode, a picture capture mode, or a video capture mode (see [0110]) and specific description of the different modes in [0110]-[0130])).   
Claims 9-10, 28-29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cybart, Kies, Kim and Takisawa, and further in view of Lasensky et al. (US Pub. 2002/0161775), hereinafter Lasensky.
Regarding claim 9, Cybart discloses wherein the portable communication device includes a toggle button, a power button, a programmable button, a volume control button (see figs. 5 and 16-27-dedicated buttons 2103-any portable device, such as the exemplary multimodal device 1800 inherently has such buttons).
see, for example, fig. 8 and [0052]-[0053], which teach a communication system 200 having a sender 200 and a recipient 240, wherein the sender’s message is communicated in one or more of many ways using a transmit action such as pressing a button and speaking (i.e., “press-to-talk”) using a specific device 700 (see fig. 7), which is a two-way hand-held communications device such as a walkie-talkie (see [0047])).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate a press-to-talk button with the inventions of Cybart, Kies and Takisawa, as taught by Lasensky, which constitutes applying a known technique (“press-to-talk”) to a known device (portable electronic device) for improvement to yield predictable results.
Regarding claim 10, Cybart discloses wherein the electronic processor is configured to operate in at least one of a group consisting of non-active mode (i.e., opaque state or inactive state (see [0041]-[0044], [0090] and fig. 7) and an active mode (i.e., a translucent (active) state-see [0041], [0061]-[0062], [0091]-[0093] and fig. 8), and wherein any of the toggle button, the power button, the programmable button, the volume control button, and the press-to-talk button may be pressed to cause the electronic processor to operate in the active mode (see [0124], wherein it is disclosed that exemplary multimodal device 1800 may be changed by a device event, such events include actuation of dedicated buttons 2103 that may be disposed on the sides of the device-see [0124] and figs. 16-27]).
Regarding claim 28, Cybart discloses (wherein the electronic processor is configured to switch from the non-active mode to the active mode when a call is received by the portable communication device (a device may transition from one mode to another based external events, such as incoming call, incoming text, incoming multimedia message, or an incoming data transmission-see [0122]-[0123]).
Cybart discloses that embodiments of his invention may be applied to any number of different devices, exemplary devices will include modes of operation such as a radio telephone mode (see [0110]), wherein a device may transition from one mode to another based on external events, such as incoming call (see [0122]-[0123]). However, Cybart does not specifically disclose that the incoming call (i.e., call received by the portable communication device) is a push-to-talk call.
However, receiving a push-to-talk call is commonly known, for example, as taught by Lasensky (see, for example, fig. 8 and [0052]-[0053], which teach a communication system 200 having a sender 200 and a recipient 240, wherein the sender’s message is communicated in one or more of many ways using a transmit action such as pressing a button and speaking (i.e., “press-to-talk”) using a specific device 700 (see fig. 7), which is a two-way hand-held communications device such as a walkie-talkie (see [0047])).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate switching the an external event a remote source, such as an incoming call, may cause the device to transition from one mode to another, and a received push-to-talk call is an incoming call. The Examiner therefore contends that a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have gleaned from the inventions of Cybart and Lasensky the concept of causing the device to transition from one mode to another based on a received call, which may be a push-to-call signal from a radiotelephone.
Regarding claim 29, Cybart discloses wherein the electronic process is additionally configured to switch from the non-active mode to the active mode when the activation button is pressed (see fig. 21 and corresponding description in [0124], which further discloses that active mode of exemplary multimodal device 1800 may be changed by a device event. Such events include the actuation of dedicated buttons 2103 that may be disposed on the sides of the device).
Regarding claim 31, Cybart in view of Kies, Kim, and Takisawa teaches providing haptic feedback via a vibrator as in claim 1 above, and Cybart further discloses wherein the electronic processor is configured to operate in at least one of a group consisting of a non-active mode (i.e., opaque state or inactive state (see [0041]-[0044], [0090] and fig. 7) and an active mode (i.e., a translucent (active) state-see [0041], [0061]-[0062], [0091]-[0093] and fig. 8), wherein in the active mode the electronic processor is configured to generate light and light up both the display and the capacitive touch sensing interface (see fig. 8 and [0091]-[0093], wherein in the translucent state, optical shutters (801-804) transition from opaque state to translucent state, and control circuitry in substrate layer 207 activate each shutter 801-804 to transition from opaque state to a user translucent (i.e., user actuation) state-see [0093] … when the optical shutter covers both thee keypad region and the display, the both the display and the keypad region may change between the opaque state and the translucent or active state (see fig. 19 with description in [0116])), wherein the active mode includes different settings (see figs. 19-27 for different modes, such as radiotelephone mode, navigational mode, gaming mode, music player mode, video player mode, picture display mode, text capture mode, a picture capture mode, or a video capture mode (see [0110] and figs. 18-27), and wherein in each setting, a different set of text, symbols, and/or graphics are configured to be shown on the display and a different set of control text, control symbols, and/or control graphics are configured to be shown on the capacitive touch sensing interface (i.e., different keys are available for different modes of operation (see figs. 18-27, also [0113] and [0133]), for example, telephone mode (fig. 21, [0120]-[0124]), music playback mode (fig. 22, [0125]-[0126]), gaming mode (fig. 23, [0127]), photo or video capture mode (fig. 24, [0128]-[0129]) etc., wherein different controls are made available based on the mode of operation), wherein in the non-active mode the lighting of the display and the capacitive touch sensing interface is configured to be deactivated (see, for example, see fig. 7 and [0090] … when the optical shutter covers both thee keypad region and the display, the both the display and the keypad region may change between the opaque state and the translucent or active state (see fig. 19 with description in [0116])), and wherein the electronic processor is configured to switch to the non-active mode if the proximity sensor has sensed, and the electronic processor has determined, that the portable communication device is within the predetermined distance (see fig. 17 and [0107]-[0108], wherein it is further disclosed that the capacitive sensor may be configured to actuate the optical shutter (204) upon an object coming in close proximity with (or touching) the front surface of the portable electronic device 100. Wherein this occurs, control circuitry coupled to each of the capacitive sensor and the optical shutter may be configured to, when the segmented optical shutter device is in the opaque (non-active state) and the capacitive sensor detects the object, cause at least one segment or window of the optical shutter to transition to the translucent state), and wherein the electronic processor is additionally configured to switch from the non-active mode to the active mode when the activation button has been pressed (see fig. 21 and corresponding description in [0124], which further discloses that active mode of exemplary multimodal device 1800 may be changed by a device event. Such events include the actuation of dedicated buttons 2103 that may be disposed on the sides of the device), and wherein the electronic processor is configured such that in the active mode the capacitive touch sensing interface, the vibrator, and the speaker together provide visual, haptic, and audio feedback when the control text, control symbol, and/or control graphic on the capacitive touch sensing interface has been contacted (see Cybart, for example, figs. 1, 5, 8, and 16-27, wherein different controls are provided based on the different modes of operation, for example, radiotelephone mode, a navigational mode, a gaming mode, a music player mode, a video player mode, a picture display mode, a text capture mode, a picture capture mode, or a video capture mode (see [0110]) and specific description of the different modes in [0110]-[0130]), and tactile feedback is provided by the tactile feedback layer 208).
Cybart discloses that embodiments of his invention may be applied to any number of different devices, exemplary devices will include modes of operation such as a radio telephone mode (see [0110]), wherein a device may transition from one mode to another based on external events, such as incoming call (see [0122]-[0123]). However, Cybart does not specifically disclose that the incoming call (i.e., call received by the portable communication device) is a push-to-talk call.
However, receiving a push-to-talk call is commonly known, for example, as taught by Lasensky (see, for example, fig. 8 and [0052]-[0053], which teach a communication system 200 having a sender 200 and a recipient 240, wherein the sender’s message is communicated in one or more of many ways using a transmit action such as pressing a button and speaking (i.e., “press-to-talk”) using a specific device 700 (see fig. 7), which is a two-way hand-held communications device such as a walkie-talkie (see [0047])).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate switching the operation mode of the device based on receiving a push-to-call signal, with the inventions of Cybart, Kies, Kim, and Takisawa, as taught by Lasensky, which an external event a remote source, such as an incoming call, may cause the device to transition from one mode to another, and a received push-to-talk call is an incoming call. The Examiner therefore contends that a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have gleaned from the inventions of Cybart and Lasensky the concept of causing the device to transition from one mode to another based on a received call, which may be a push-to-call signal from a radiotelephone.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cybart, Kies, Kim and Takisawa, and further in view of Croisonnier et al. (US Pub. 2014/0368455), hereinafter Croissonnier.
Regarding claim 25, Cybart in view of Kies, Kim, and Takisawa does not appear to expressly teach wherein the predetermined distance is one inch.
Croisonnier is relied upon to teach wherein the predetermined distance is one inch (see [0091], which teaches an infrared proximity sensor that offer detection ranges from near zero to 60 mm (2.36 inches) with analog output).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further modify the inventions of Cybart, Kies, Kim, and Takisawa to include using a proximity sensor separate from the capacitive sensor, wherein the proximity sensor has a range of about one inch, as taught by Croisonnier, in order to provide a low cost integrated reflective sensor .
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cybart, Kies, Kim, Takisawa, and Lasensky, and further in view of Croisonnier.
Regarding claim 32, Cybart in view of Kies, Kim, Takisawa, and Lasensky does not appear to expressly teach wherein the predetermined distance is one inch.
Croisonnier is relied upon to teach wherein the predetermined distance is one inch (see [0091], which teaches an infrared proximity sensor that offer detection ranges from near zero to 60 mm (2.36 inches) with analog output).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further modify the inventions of Cybart, Kies, Kim, Takisawa, and Lasensky to include using a proximity sensor separate from the capacitive sensor, wherein the proximity sensor has a range of about one inch, as taught by Croisonnier, in order to provide a low cost integrated reflective sensor incorporating infrared LED and a phototransistor designed to provide detection and non-contact proximity sensing in the detection range of 0 to 12 mm for mobile applications and industrial control systems (see [0091]).
Response to Arguments
Applicant's arguments filed 08/21/2020 have been fully considered but they are not persuasive. Applicant argued (see Applicant remarks, pg. 9-14]) that (1) reference Cybart does not disclose the arrangement of a translucent front housing portion with side walls, back housing portion with side walls, and internal enclosure as claimed with the specified components of claim 1 positioned within the internal enclosure (2) Cybart does not disclose or suggest the specific electrical/mechanical elements that are disposed within the claimed interior enclosure, for example, claim 1 requires the display to be mounted directly above and adjacent to the capacitive touch sensing interface on the printed circuit board … however, the display 209 is not mounted directly above and adjacent to the capacitive sensor 203 on the substrate layer 207. Rather, display 209 is clearly located underneath the capacitive sensor 203.
With regards to (1) above, the Examiner disagrees with Applicant for at least the following reasons: As it is well understood by a person of ordinary skill in the art, every electronic device and specifically portable electronic devices (mobile phones, PDAs, radiotelephones etc.) inherently have their electronic components enclosed in a housing. Furthermore, Cybart discloses a housing as clearly shown in figs. 1, 5, and 14-22, as well as in paragraph [0055].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


With regards to (2), the limitation “wherein the display is mounted directly above and adjacent to the capacitive touch sensing interface on the printed circuit board” was rejected by the Examiner as follows: 
wherein the display is mounted directly above and adjacent to the capacitive touch sensing interface on the printed circuit board (see, for example, figs. 1-2, wherein the display (101, 209) is mounted directly “above” and adjacent to the low-resolution display 102 (capacitive touch sensing interface)-“directly above” is interpreted with respect to fig. 2 and [0013] of the specification of the instant application).
Paragraph [0013] of the instant application states, inter alia, “As illustrated in Fig. 2, the display is mounted directly above, and adjacent to the capacitive touch sensing interface 30.” For convenience, fig. 2 of the instant application is shown below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Similarly, fig. 1 of Cybart is shown above, wherein the display area (or display 101) is mounted “directly above” the keypad region 106 (equated to the claimed capacitive touch sensing interface). The Examiner therefore contends that Cybart clearly discloses this limitation.
Applicant argued (see Applicant Remarks, pg. 15) that “additionally, the Office asserts that Cybart discloses a [[promit]] proximity sensor (i.e., capacitive sensor 203) that is located “above” the display (i.e., element 209). Again, as seen above this is not accurate. The capacitive sensor 203 is in front of the display 209 not above, as those terms would be understood by one of skill in the art reading the present application.

 Applicant argued (see Applicant Remarks, pg. 16) that  (1) “The Office appears to assert that the device of Cybart inherently includes a speaker, but the Office never explains how it is inherent or at all disclosed where the speaker is located”, (2) that “the Office asserts that substrate layer 207 in Cybart may be considered the claimed printed circuit board. However, the substrate layer 207 is merely a circuit construction that carries keypad signals of the keypad and provides control circuits and drivers for the display (see [0066]). It is not a printed circuit board of the device upon which a display. A capacitive touch sensing interface, a vibrator, a speaker, and a proximity sensor are all mounted”.
The Examiner disagrees with Applicant. With respect to (1), Cybart discloses the device operating in telephone mode (see fig. 21 and [0120]-[0121]) music mode (see fig. 22 and [0125]) and video playback mode (see fig. 26 and [0130]); the portable display device of Cybart is also described as being a mobile telephone (see [0055]). The Examiner is interested in understanding Applicant’s perspective on how the device can function in these modes without a speaker. The specific location of the speaker within the device is considered well-understood, routine, and conventional activity that is well within the confines of a person of ordinary skill in the art. With respect to (2), Cybart 
Applicant’s arguments about the location of a power source in the device of Cybart are not persuasive. Placing a power source in a portable electronic device is well-understood, routine, and conventional activity in the field of endeavor.
Applicant’s arguments about a proximity sensor have been previously addressed in the non-final Office action. Applicant’s arguments about reference Kim failing to cure all of the deficiencies noted above for Cybart are irrelevant as Kim was relied upon only to teach the existing of a proximity sensor different from a capacitive sensor functioning as a proximity sensor.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA in this instant case, the Office has not demonstrated that the invention as a whole would have been obvious, or that the legal conclusion has been reached on the basis of facts gleaned from the prior art. Rather, it appears that the Office has used hindsight to reconstruct the claims based on the various references cited”. The Examiner strongly disagrees with Applicant for at least the following reasons: The specific elements on which Applicant’s arguments are relied upon (earpiece, vibrator, speaker etc.) are well-known elements performing the same well-known functions. The use of several references by the Examiner is simply to reinforce the assertion by the Examiner that these are well-known elements performing well-known functions. For example, Cybart teaches a tactile feedback layer (208) that can be implement as a piezoelectric transducer (315). It is well-established in the art that piezoelectric transducers can provide tactile feedback via vibration. Therefore, the Examiner introduced Kies, as a reference, simply to reinforce the assertion that tactile or haptic feedback based on vibration is well-known in the art. Furthermore, a person of ordinary skill in the art certainly understands that a portable electronic device implement as a mobile phone necessarily has a speaker and earpiece. Placing these elements in specific locations within the display housing simply amounts to routine, well-understood activity and does not constitute an inventive concept.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhai (US Patent 9,448,651)-teaches a tablet computing device 500 that can provide visual, haptic and audio feedback as a user interacts with the computing device.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627